DETAILED ACTION
This action is responsive to communications: Application filed on 9/22/2019. 
Claims 1 – 18 are pending in the case. Claims 1, 9, and 15 are independent. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
Claim 14 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 9. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 14 fails to further limit the subject matter of the .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cromack (US 20190156826 A1), and further in view of Fitzgerald et al. (US 20090202973 A1).
Regarding claim 1: Cromack teach a memory that stores a set of instructions; and a processor that executes the set of instructions (0128) and is configured to
Cromack teach process a response from the user with reference to the at least one question associated with the at least one learning content module using a graphical 
Cromack teach automatically assess the response from the user by eliminating a standard list of English stop words; tokenizing keywords and corresponding synonyms from the response; performing correlation analysis for each keyword (0027 – 0035);
Cromack teach computing a score for each keyword from the response based on the comparison (0063).
Fitzgerald et al. teach generate a database with at least one learning content, wherein said database further stores at least one question associated with the at least one learning content or answer key for the at least one question (0012);
Fitzgerald et al. teach provide the at least one learning content and a test comprising the at least one question to a user on a user device (0012);
Fitzgerald et al. teach comparing the keywords from the response with a plurality of keywords of the answer key for the at least one question, wherein the answer key for the at least one question is processed using a superlative model to create a cohesive cloud with the plurality of keywords, wherein each of the plurality of keywords of the answer key is assigned with a numeric weight based on its frequency (0044 and 0046)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Cromack with the teachings of Fitzgerald et al. because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions (concept clouds are known to be used in pedagogical contexts, e.g., answers to questions), and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

Regarding claim 3, Cromack teach wherein the at least one learning content comprises at least one of a text, a visual or a video arithmetic (0027).

Regarding claim 4, Cromack teach wherein the at least learning content is divided into a plurality of sub-learning content comprising a plurality of elements to be .

Allowable Subject Matter
Claims 9 – 13 and 15 – 18 are allowed.
Claims 2 and 5 – 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN HILLERY whose telephone number is (571)272-4091. The examiner can normally be reached M-F 10:30 am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vassat can be reached on (571) 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/NATHAN HILLERY/Primary Examiner, Art Unit 3715